      Case 2:17-cv-04140-DWL Document 228 Filed 09/13/19 Page 1 of 6



 1   J. Henk Taylor (016321)
 2   RYAN RAPP & UNDERWOOD, P.L.C.
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   E-Mail: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Defendants CWT Canada II Limited
14   Partnership, Resource Recovery Corporation, and
15   Jean Noelting

16                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
17
18                                                 Case No.: 2:17-CV-04140-DWL
     Wells Fargo Bank, N.A.
19
                           Plaintiff,
20                                                 CWT PARTIES’ MOTION
           v.                                      TO STRIKE
21
     Wyo Tech Investment Group, LLC, CWT
22
     Canada II Limited Partnership, Resources
23   Recovery Corporation, and Jean Noelting,

24                         Defendants.
25
26   And related claims.

27
28
      Case 2:17-cv-04140-DWL Document 228 Filed 09/13/19 Page 2 of 6



 1
            Defendants CWT Canada II Limited Partnership, Resource Recovery Corporation,
 2
     and Jean Noelting (collectively, the “CWT Parties”) move this Court under Rule
 3
     7.2(m)(1) of the Rules of Practice of the U.S. District Court for the District of Arizona for
 4
     entry of an order striking Wyo Tech’s “Supplement to Clarify the Record Re: Denial of
 5
 6   Motion for Recusal Filed by Non-Parties” [dkt. no. 227].

 7          This motion is supported by the following memorandum of points and authorities

 8   and the Declaration of Joshua Wurtzel.
 9                    MEMORANDUM OF POINTS AND AUTHORITIES
10          “A party may move to strike ‘any part of a filing or submission on the ground that
11   it is prohibited (or not authorized) by a statute, rule, or court order.’” Ray v. LM Gen. Ins.
12
     Co., 2019 WL 4081145, at *1 (D. Ariz. Aug. 29, 2019) (quoting L.R. Civ. 7.2(m)).
13
            On September 12, 2019, Wyo Tech filed what is functionally a post-decision
14
     objection to this Court’s decision [dkt. no. 209] denying 14 nonparty subpoena recipients’
15
     (collectively, the “Subpoenaed Individuals”) motion for recusal. (Dkt. No. 227). In this
16
     filing, Wyo Tech “takes issue with certain gratuitous statements of the Court” in its
17
     recusal decision, and calls various conclusions in this decision “not valid,” “unnecessary,”
18
19   “unwarranted,” “presumptuous,” and “insulting.” (Id.). Wyo Tech further states that it has

20   “serious concerns about why the Court would gratuitously make such unnecessary and

21   unwarranted comments along with other such prior comments if the Court is truly
22   impartial,” and “wish[es] the record to reflect such concerns for the future.” (Id.).
23          This Court should strike Wyo Tech’s post-decision objection from the record,
24   because a party is not authorized by any statute, rule, or court order to submit additional
25
     argument or facts merely to “clarify the record.” (See id. at 1).
26
            Further, Wyo Tech’s post-decision objection—whether intentionally or
27
     carelessly—is misleading and confuses, rather than clarifies, the record.
28
      Case 2:17-cv-04140-DWL Document 228 Filed 09/13/19 Page 3 of 6



 1
            Wyo Tech complains that, in its decision denying the recusal motion, this Court
 2
     stated that Wyo Tech’s and its counsel’s “coordination raises the possibility that Wyo
 3
     Tech is using the Subpoenaed Individuals as a stalking horse to evade the time limits on
 4
     recusal motions.” (Dkt. No. 227 at 2 (quoting Dkt. No. 209 at 6 n.5)). Specifically, in its
 5
 6   decision, this Court observed, among other things, that the “proposed order granting the

 7   recusal motion was emailed to the Court’s chambers email address by Wyo Tech’s

 8   counsel, not by the Subpoenaed Individuals’ counsel.” (Dkt. No. 209 at 6 n.5).
 9          Wyo Tech takes umbrage with the Court’s suggestion that Wyo Tech was possibly
10   behind the recusal motion and utilized the Subpoenaed Individuals as a “stalking horse”.
11   In its objection, Wyo Tech argues that its counsel’s legal assistant e-mailed the proposal
12
     recusal order “solely as a favor to Carol Davis, Mr. Zlaket’s assistant, because she asked
13
     Ms. Myers to do so because Ms. Davis had forgotten to send it to the Court and was no
14
     longer in her office and did not have access to her computer.” (Dkt. No. 227 at 2). Wyo
15
     Tech further argues that its counsel was “not even aware” of their legal assistant’s purely-
16
     ministerial assistance, so there was “no basis—or reason—for the Court to have
17
     gratuitously inferred any negative connotation from this simple act of professional
18
19   courtesy.” (Id. at 2-3). Thus, Wyo Tech purports to express outrage and incredulity that

20   this Court inferred that it was functionally behind the recusal motion, and suggests that

21   this inference shows this Court’s bias against it. (See id.).
22          But recently-produced documents from a purported Wyo Tech investor show that
23   Wyo Tech and its counsel not only helped with the preparation of the recusal motion—
24   they were the driving force behind it. Attached to the Wurtzel Declaration as Exhibit A is
25
     an e-mail chain dated August 16, 2019—six days before Mr. Zlaket appeared in this case
26
     and filed the recusal motion for the Subpoenaed Individuals. In these emails, Wyo Tech’s
27
     counsel discusses and appears to have prepared a “draft objection we can ask zlaket to
28

                                                   -2-
         Case 2:17-cv-04140-DWL Document 228 Filed 09/13/19 Page 4 of 6



 1
     file” and further discusses “setting up a meeting with Zlaket for Monday [August 19] to
 2
     discuss this and the motion for recusal as you requested.” Bill Hinz, Wyo Tech’s CEO,
 3
     then forwards this chain—along with a letter from Wyo Tech’s counsel stating that “Wyo
 4
     Tech has retained the Honorable Thomas Zlaket to represent all Wyo Tech shareholder
 5
 6   interests as it relates to this matter”—to purported Wyo Tech investors, stating that “we

 7   are going to file a motion to have a Judge recuse himself for legal reasons.” (Wurtzel

 8   Decl. Ex. A (emphasis added)). 1
 9           Thus the Court’s speculation about Wyo Tech’s and its counsel’s “coordination”
10   with the Subpoenaed Individuals was dead on. And Wyo Tech’s post-decision objection is
11   misleading and does not “clarify” anything in the record.
12
                                          CONCLUSION
13
             This Court should strike from the record Wyo Tech’s “Supplement to Clarify the
14
     Record Re: Denial of Motion for Recusal Filed by Non-Parties” (Dkt. No. 227).
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
       Wyo Tech waived any purported privilege over this communication by forwarding it to
28   its purported investors.

                                                 -3-
      Case 2:17-cv-04140-DWL Document 228 Filed 09/13/19 Page 5 of 6



 1   Dated: September 13, 2019
            Phoenix, Arizona
 2
 3
                                       Respectfully submitted,
 4
 5                                     RYAN RAPP & UNDERWOOD, P.L.C.

 6                                     By:     /s/ Henk Taylor (016321)
                                               J. Henk Taylor (016321)
 7
                                               3200 N. Central Ave., Suite 1600
 8                                             Phoenix, Arizona 85012
                                               Telephone: (602) 280-1000
 9                                             Facsimile: (602) 265-1495
10                                             E-Mail: htaylor@rrulaw.com

11                                     SCHLAM STONE & DOLAN LLP
12
                                               Jeffrey M. Eilender (admitted pro hac
13                                                vice)
                                               Bradley J. Nash (admitted pro hac vice)
14                                             Joshua Wurtzel (admitted pro hac vice)
15                                             26 Broadway
                                               New York, New York 10004
16                                             Telephone: (212) 344-5400
                                               Facsimile: (212) 344-7677
17
                                               E-Mail: jeilender@schlamstone.com
18                                             E-Mail: bnash@schlamstone.com
                                               E-Mail: jwurtzel@schlamstone.com
19
20                                     Attorneys for Defendants CWT Canada II
                                       Limited Partnership, Resource Recovery
21                                     Corporation, and Jean Noelting
22
23
24
25
26
27
28

                                         -4-
      Case 2:17-cv-04140-DWL Document 228 Filed 09/13/19 Page 6 of 6



 1   ORIGINAL e-filed and COPIES
     e-mailed this 13th day of September
 2
     2019 as follows:
 3
     Dennis I. Wilenchik
 4   Tyler Swenson
 5   Chris Meyers
     Chris Feasel
 6   WILENCHIK & BARTNESS P.C.
     2810 North Third Street
 7
     Phoenix, AZ 85004
 8   E-Mail: diw@wb-law.com
     E-Mail: tylers@wb-law.com
 9   E-Mail: chrism@wb-law.com
10   E-Mail: chrisf@wb-law.com

11   Leo R. Beus
     BEUS GILBERT PLLC
12   701 North 44th Street
     Phoenix, AZ 85008
13   E-Mail: lbeus@beusgilbert.com
14
     Attorneys for Wyo Tech Investment
15   Group, LLC
16   /s/ Henk Taylor
17   Henk Taylor

18
19
20
21
22
23
24
25
26
27
28

                                           -5-
